Citation Nr: 0916200	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-17 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1963.

Service connection for type II diabetes was initially denied 
by a Department of Veterans Affairs (VA) agency of original 
jurisdiction (AOJ) rating action in February 2004.  The 
veteran did not file an appeal within one year of 
notification of the rating decision and this determination is 
final. See 38 C.F.R. § 20.1103 (2008).  He attempted to 
reopen his claim for type II diabetes in September 2006.  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from an October 2006 rating decision of the 
VA Regional Office in St. Petersburg, Florida that appears to 
have reopened the claim and denied entitlement to service 
connection for diabetes mellitus, type II, de novo.

The Board points out, however, that whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the underlying 
claim may be considered. See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, regardless of the RO's action, the 
Board must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue of entitlement to service 
connection for type II diabetes mellitus has been 
recharacterized on the title page.

The veteran was afforded a personal hearing in March 2009 
before the undersigned Veteran's Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.

Following review of the record and adjudication of the 
threshold issue of whether new and material evidence has been 
received to reopen the claim for diabetes, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.



FINDINGS OF FACT

1.  Entitlement to service connection for type II diabetes 
was denied by an RO decision dated in February 2004; the 
appellant did not file a timely appeal and that determination 
became final.

2.  Evidence received subsequent to the February 2004 RO 
determination, when considered by itself or together with 
previous evidence of record relates to an unestablished fact 
necessary to support the claim of service connection for type 
II diabetes.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision that denied service 
connection for type II diabetes is final. 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the February 2004 
rating decision is new and material and the Veteran's claim 
of entitlement to service connection for type II diabetes is 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim of entitlement to 
service connection for diabetes mellitus, type II, that was 
initially denied in February 2004.

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision with respect to the threshold 
issue of whether new and material evidence has been received 
to reopen the claim of service connection for type II 
diabetes, further assistance is unnecessary to aid the 
appellant in substantiating this claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under the provisions of 38 C.F.R. § 3.309(e)(2008), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes. Id.

Factual Background and Legal Analysis

As noted previously, the RO denied service connection for 
type II diabetes by a rating determination dated in February 
2004.  The Board must therefore review all of the evidence 
submitted since the 2004 rating decision to determine whether 
the appellant's claim of service connection for diabetes 
should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject 
of a final decision can only be reopened upon the submission 
of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2008) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2004 
rating decision included the Veteran's DD form 214 that 
showed that he served in the Marines and had a military 
occupational specialty of salvageman.  He had a little over 
two years of foreign service in an unspecified country and 
received the Good Conduct Medal.  His service treatment 
records show no treatment for diabetes during active duty.  
The record first documents a diagnosis of diabetes in 
approximately 2001.  

By rating action dated in February 2004, service connection 
for diabetes mellitus, type II, was denied on the bases that 
the disease was not show in service or within one year 
thereof, nor was there evidence indicating service in the 
Republic of Vietnam where it is known that herbicides were 
being used.  The Veteran was notified of this determination 
by letter dated in February 2004 but did not file a timely 
appeal.  He attempted to reopen his claim for such in 
correspondence received in September 2006.

The evidence received after the February 2004 denial of the 
claim of service connection for diabetes mellitus included a 
copy of the appellant's Sea and Air Travel - Embarkation 
Slips showing that he served in Japan and also spent two 
months between May 25, 1962 and July 23, 1962 at Udorn 
Thailand.  In this regard, the Office of the Deputy Secretary 
of Veterans Affairs advised in a November 2008 letter to the 
Chairman of the Committee on Veterans Affairs of the United 
States Senate that the Department of Defense had identified 
American bases in Thailand where Agent Orange had been used 
around the perimeters.  

The Board finds that the additional information, 
specifically, the appellant's embarkation slip indicating 
service in Thailand, when viewed in the context of the 
evidence of record, tends to suggest a nexus between the 
currently claimed diabetes mellitus and service in a manner 
not previously demonstrated.  It must therefore be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim of entitlement to service 
connection for diabetes mellitus, type II, is reopened.  This 
issue will be further addressed in a remand below.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for diabetes, 
mellitus, type II; the claim is granted to this extent.


REMAND

The Veteran presented testimony on personal hearing in March 
2009 that when he served in Udorn, Thailand, he patrolled 
portable airstrips that had been sprayed with herbicides.  He 
also asserts that there were vats of Agent Orange at Udorn, 
Thailand that he came into close contact with in his guard 
duties at a supply depot where 55-gallon drums of the 
herbicide were stored.  As indicated previously, the 
appellant's air and travel documents show no embarkation in 
Vietnam but do indicate that he had a presence in Thailand 
for approximately two months between May and July 1962.  

The record contains an affidavit dated in February 2008, in 
which the Veteran maintains that his own VA physicians had 
told him that his exposure to Agent Orange was why he had 
contracted diabetes.  No corroborating statement of this 
nature is of record but VA clinical data are only shown to 
date through September 2003.  Therefore, VA clinical records 
dating from October 2003 should be requested and associated 
with the claims folder.

It is well established that even if a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for diabetes mellitus based on exposure to Agent Orange in 
Vietnam, the claim must still be reviewed to determine if 
service connection can be established on a direct basis. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  As noted previously, the Office of the 
Deputy Secretary of Veterans Affairs advised in a November 
2008 letter to the Chairman of the Committee on Veterans 
Affairs of the United States Senate that the Department of 
Defense had identified American bases in Thailand where Agent 
Orange had been used around the perimeters.  

The letter dated November 21, 2008 indicated that a veteran 
who desired service connection for a disease based on 
herbicide exposure in Thailand would be asked to provide the 
approximate dates, location and nature of the exposure.  Once 
this information was furnished, VA's compensation and pension 
service would review the Department of Defense's inventory of 
herbicide operations in Thailand to determine possible 
exposure.  If this review did not confirm herbicide exposure, 
a request would be sent to the Joint Services Records 
Research Center for verification of the veteran's herbicide 
exposure.  It exposure was confirmed, a decision as whether 
or not to grant service connection would be made in 
accordance with the evidence and applicable law.  

The record reflects that the veteran served in Thailand.  The 
dates, location and nature of the exposure to herbicides have 
been given above.  Under the circumstances, the case is 
REMANDED for the following actions:

1.  VA clinical records dating from 
October 2003 should be requested 
and associated with the claims 
folder. 

2.  The RO should review the 
Veteran's May through July 1962 
assignment in Udorn, Thailand and 
his duties reportedly guarding the 
airstrip and storage units 
containing herbicides in light of 
the Department of Defense's 
inventory of herbicide operations 
in Thailand to determine possible 
exposure.  If this review does not 
confirm herbicide exposure, a 
request should be sent to the Joint 
Services Records Research Center 
for verification of the veteran's 
potential herbicide exposure. 

3.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to service connection 
for type II diabetes mellitus based 
on exposure to Agent Orange other 
than in Vietnam.  If the benefit is 
not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


